DETAILED ACTION
This action is in response to the amendment filed 28 December 2020. 
	Claims 1 – 18 are pending and have been examined.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments to claim 18 places the claim into a statutory category of invention. 

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. 
35 USC §101
	Applicant argues, on page 19, that “Claim 1 sets forth the imitations of automatically determine... automatically accentuate...”, that the claims do fall within the grouping of “Mental Processes”... “Further, at least the terms "automatically determine whether there is a changing tendency of retention satisfying the predetermined requirement ... removes the claim from the "Mental Process" grouping, as set forth in the 2019 PEG. The above limitations are not comparable to concepts performed in the human mind, such as an observation, evaluation, judgement, opinion within the "Mental Processes" grouping, as set forth in the 2019 PEG”.  Examiner respectfully disagrees.
	While Applicant argues that ‘automatically’ performing steps removes the claim from the "Mental Process" grouping, it is noted that than other than reciting ‘automatically’ (which is not mentioned in Applicant’s specification, except for in paragraph [0036], which states “Thus, the noteworthy blank region may automatically be recommended”), the claim merely recites comparing / analyzing information, and presenting the results of the analysis, in this cases by “accentuat[ing] a portion of the diagram chart”.  These limitations are similar to those found in Electric Power Group1.  There, the CAFC found that Information 
	
	It is further noted that claim 17 does not even mention any technology performing the steps. 
	
	In further regards to the ‘automatically’ steps, in CAFC in OIP Technologies2,  the claims recited “automatically selecting and offering a new price based on the estimated outcome”,  and the as stated by the stated “For example, claim 1 recites “sending a first set of electronic messages over a network to devices,” the devices being “programmed to communicate,” storing test results in a “machine-readable medium,” and “using a computerized system . . . to automatically determine” an estimated outcome and setting a price. Just as in Alice, “all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S. Ct. at 1294) (alterations in original).”  As such, merely reciting that a process is done ‘automatically’ does not take the claims out of the abstract idea, e.g. mental process, grouping. 

Accordingly, claim 11 [sic] does no recite an abstract idea. Further, even assuming, for the sake of argument, claim 11 [sic] is directed to an abstract idea, the alleged abstract idea is integrated into a practical application, such as managing production of products on a production line as the products are produced step by step and displaying a diagram chart (e.g., 170) showing steps along a time axis of products indicated by lines and automatically accentuating certain portions upon automatically determining a predetermined requirement is satisfied”.  Examiner respectfully disagrees. 
	As stated by the court in Parker v. Flook3,  “The claimed formula is limited by the steps of gathering the input variables and carrying out the calculation to update the number describing the alarm limit, and by the field of technology for which it is to be used. The determination of chemical process variables, and the use of a generic computer to calculate values, is routine and conventional in the field of chemical processing. Adjusting the alarm limit based on the solution to the mathematical formula is merely postsolution activity that could be attached to almost any formula. Limiting the claim to petrochemical and oil-refining industries, such that the claim does not seek to wholly preempt the mathematical formula, is a field-of-use limitation that does not impose meaningful limits on the mathematical formula. Moreover, when considered as an ordered combination, the claim is nothing more than a purely conventional computerized implementation of applicant’s formula. Therefore, the claim as a whole does not provide significantly more than a generic computer upon which the claimed formula is calculated. Thus, the claim does not amount to significantly more than the judicial exception itself.”.   Here Applicant’s claimed invention is at best a field of use limitation.  
	There is nothing in the claims that show a practical application, such as improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The 35 USC 101 rejection is maintained. 
	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of automatically determine, for each of one or more time slices during the display target period and on a per inter-step and/or intra-step range basis, a retention number indicating the number of products present at the respective time slices on the basis of the past record information; automatically determine the retention number determined for each of the one or more times slices satisfies a predetermined requirement; and automatically determine whether there is a changing tendency of retention satisfying the predetermined requirement on the basis of the intra-step retention period and/or the inter-step retention period specified for each of the two or more products. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components4,5. That is, other than reciting “the processor portion specifies”, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the “automatically” language, the claim encompasses a user determining, for each of one or more time slices during the display target period and on a per inter-step and/or intra-step range basis, a retention number indicating the number of products present at the respective time slices on the basis of the past record information, and a user determining the retention number determined for each of the one or more times slices satisfies a predetermined requirement; and determining whether there is a changing tendency of retention satisfying the predetermined requirement on the basis of the intra-step retention period and/or the inter-step retention period specified for each of the two or more products. The mere nominal recitation of a generic processor performing does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.


Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  Here the claim recites, at a high level of generality, an interface portion including one or more interfaces, and further recites a storing portion including one or more memories, the storing portion storing past record information that includes information, for each product loaded in a production line in which a plurality of steps are performed, an execution time of each of the steps and that serves as a basis for a diagram chart, which is just a generic storage storing data; a processor portion coupled to the interface portion and to the storing portion, which is also recited at a high level of generality and merely automates the step.  The claim further recites displayed information: the diagram chart is a polygonal line graph having a first axis and a second axis perpendicular to the first axis, the first axis corresponds to time, the second axis corresponds to the steps, the diagram chart includes a polygonal line for each product for which at least one of the plurality of steps has the execution time belonging to a display target period, a point on each polygonal line corresponds to the step and the execution time of the step,  	the execution time of each of the steps in the past record information is at least one of a starting time and an ending time of the step, and finally merely presents the results of the previous determination: upon determining the retention number satisfies the predetermined requirement, automatically accentuate a portion of the diagram chart having the retention number satisfying the predetermined requirement; and automatically accentuate a portion of the diagram chart corresponding to the changing tendency of retention satisfying the predetermined requirement upon determining there is a changing tendency of retention satisfying the predetermined requirement.6 
	Further, the claimed automatically is no more than mere instructions to apply the exception using a generic computer component.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 16:
Claims 2, 3, 6, and 7, merely further describe the stored data and the displayed data;
Claims 4, 5, 13, and 14 merely further describe the retention situation used in the determining step;
Claim 8 recites additional mental processes of data analysis and displaying data based on the analysis;
Claim 9 merely recites additional limitations to the data analysis of claim 8;
Claims 10, 11, and 12 merely recite additional mental processes of data analysis of specifying a time period, determining a changing tendency, and then displaying data based on the analysis;
Claim 15, merely further describes the stored data and the displayed data, and recites additional mental processes of data analysis and displaying data based on the analysis; and
Claim 16 merely further defines stored information. 


Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 17 does NOT contain any additional elements; and, in respect to per se (e.g. an interface portion, a storing portion, a processor, a non-transitory computer readable medium storing a computer program) amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry7  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0013]-[0016], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation8.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
	
	Allowable Subject Matter
Claims 1 – 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016) “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        2 OIP Technologies, Inc. v. Amazon.com, Inc. No. 2012-1696 (Fed. Cir. 2015)
        3 Parker v. Flook, 437 U.S. 584 (1978).
        4 Several cases have found concepts relating to processes of comparing data that can be performed mentally abstract, such as comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin‐Elmer), diagnosing an abnormal condition by performing clinical tests and thinking about the results (In re Grams),13 obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene).
        
        5 See, e.g. 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) Subject Matter Eligibility Examples: Abstract ideas, Example 37, Claim 1 and Claim 3; Example 40, Claim 1 and Claim 2. 
        6 See Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016): “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003)... And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
        7 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        8 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).